 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   Valerie Brooks, individually and on behalf of         No. 2:21-cv-00070-KJM-AC
     all others similarly situated,
12                                                         ORDER
                               Plaintiff,
13

14           v.

15   Jos. A. Bank Clothiers, Inc., a Delaware
     corporation; and DOES 1 to 10, inclusive,
16
                               Defendants.
17

18          On July 6, 2021, the parties filed a joint motion to dismiss this action with prejudice

19   pursuant to Federal Rule of Civil Procedure 41(a)(1). See ECF No. 24.

20          Upon due consideration, good cause appearing, the Court GRANTS the joint motion and

21   DISMISSES this action in its entirety with prejudice. Each party must bear its own costs and

22   attorneys’ fees. The Clerk of Court is instructed to terminate all pending motions and deadlines

23   and close the case.

24          This order resolves ECF No. 24.

25          IT IS SO ORDERED.

26   DATED: July 12, 2021.

27



                                                     1
